DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant’s election with traverse of Invention I corresponding to claims 1-15 in the reply filed on 12/10/2021 is acknowledged. The traversal is on the ground that there is not an undue burden during the searching and examination. It is not persuasive because Invention I and Invention II require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries) due to their different classification and divergent subject matter. 
	The requirement is still deemed proper and is therefore made FINAL.
	An action on the merits follows regarding claims 1-15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4,6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “the body” in line 5, “the tubular body” in lines 7 and 10; claim 4 recites “the tubular body” in line 1; claim 6 recites “the body” in line 2; claim 7 recites “the body” in line 2;  it is unclear “the body” is the same or different from “the tubular body” ?
Claims 2-3,5 are rejected as being indefinite as claims 2-3,5 are dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Berry(US 3310966)(hereinafter Berry).
Regarding claim 1, Berry teaches a single unitary knitted body (fig 1 is knit tube) with a tubular shape comprising a closed first end and an open second end (the stocking has a closed first end and an open second end); an interior space formed within the body and sized to receive the head of the user (the stretch tube stocking is of knitted material); the tubular body comprising a first section (T) with a first knitting pattern and positioned along the body to be aligned with eyes of the user to provide for the user to see when the head of the user is positioned in the interior space (the stocking is sheer seamless stretch stocking , then it is configured to provide for the user to see when the head of the user is positioned in the interior space); and the tubular body comprising a second section (11) positioned between the first section and the second end, the second section comprising a second knitting pattern different than the first section ( 11 are knit of heavy denier, of about 45 denier, while stretchable tubular portion T of 15 denier) and positioned along the body to be aligned with a mouth of the user to restrict passage of fluids from the mouth of the user through the second section (the second section is knit of heavy denier of about 45 denier then it is configured to restrict passage of fluids from the mouth of the user).
It is noted that “positioned along the body to be aligned with eyes” and “positioned along the body to be aligned with a mouth” is the intended use of the claimed invention.
Regarding claim 2, Berry teaches the second knitting pattern is denser than the first knitting pattern.
Regarding claim 3, Berry teaches the second section comprises additional material than the first section to restrict the passage of the fluids (the section 11 is knit of heavy denier multifilament non-stretchable nylon yarns, in comparison with the section T is knit of monofilament thermoplastic yarns of 15 denier nylon).
	Regarding claim 4, Berry teaches a third section (12) positioned between the first section and the closed end, the third section comprising the second knitting pattern (the toe section 12 is knit of a heavy denier such as 45 denier).
	Regarding claim 5, Berry teaches the first section extends completely around the interior space (fig 1).
	Regarding claim 6, Berry teaches each of the first and second section extend completely around the body (fig 1). 
	Regarding claim 7, Berry teaches a band (10) at the second end, the band having a different visual appearance than a remainder of the body (fig 1, the band is of heavy denier than section T and greater in length in comparison with section 11 and 12).

Claims 8-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 8607594)(hereinafter Huang).
Regarding claim 8, Huang teaches a protective hood sized to be positioned over a head of a user, the protective hood comprising: a tubular body (fig 8, a cylindrical cap 10)configured to receive the head of the user, the body comprising a first end (11); an open end (12) opposite from the first end, the open end comprising an edge; a central section that extends between the edge and the first end and comprises a first section and a second section with the first section having a first construction that is see-through (an interlaced vent 30 comprising interval holes 31, which is see-through) and a second section (annotated fig 8) with a different construction that restricts passage of fluid (the cap is circular knitted head cover); the body moveable between a closed orientation (a retracted orientation on the user’s head as seen in fig 4) and an open orientation (an extended orientation as seen in fig 8); the closed orientation comprising the central section in an overlapping configuration (fig 4, there are folded sections at the neck area) with a length of the body measured between the first end and the edge being a first amount; and the open orientation comprising the central section extended in a non-overlapping configuration (fig 8) with the length being greater than the first amount (in fig 8, the length between two ends of the tubular body is greater than the length of the tubular body in fig 4).

    PNG
    media_image1.png
    547
    338
    media_image1.png
    Greyscale

Regarding claim 9, Huang teaches the body comprises a unitary construction (the cap 10 is integrally circular knitted).
Regarding claim 10, Huang teaches the first section comprises a first knitting pattern (mesh knitting) and the second section comprises a second knitting pattern (more tightly knitted) different than the first section.

    PNG
    media_image2.png
    568
    390
    media_image2.png
    Greyscale

Regarding claim 11, Huang teaches the body comprises a third section that extends between the first section and the firs end, the third section comprising a different construction than the first section (annotated fig 8 above, the third section is more tightly knitted than the mesh knitting of the first section).
Regarding claim 12, Huang teaches each of the first section and the second section extend completely around the body (fig 8, the tubular cap is circular knitted then each of the first section and the second section extend completely around the body).
	Regarding claim 14, Huang teaches the second section prevents the passage of fluids from the mouth of the user through the second section (column 4, lines 1-4, the second section is tightly knitted and get more sufficient and tight coverage enough to cover the mouth area).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brame (US 4825473)(hereinafter Brame) in view of Huang (US 8607594)(hereinafter Huang).
Regarding claim 1, Brame teaches a protective hood sized to be positioned over a head of a user (fig 1), the protective hood comprising: a single unitary knitted body (open mesh knitted fabric material of the member 20) with a tubular shape (fig 1) comprising a closed first end (30) and an open second end (32); an interior space formed within the body and sized to receive the head of the user (the interior space of the tubular body 22); the tubular body (22) comprising a first section with a first knitting pattern (the first section corresponding to user’s eye position) and positioned along the body to be aligned with eyes of the user to provide for the user to see when the head of the user is positioned in the interior space (fig 1);  and the tubular body (22) comprising a second section positioned between the first section and the second end (32), the second section comprising a second knitting pattern and positioned along the body to be aligned with a mouth of the user to restrict passage of fluids from the mouth of the user through the second section (fig 1, column 3, lines 10-13, the construction of the protective hood 12 prevents airborne particulate matter and spray mist from passing therethrough).
Brame does not clearly teach in fig 1 the second section comprising a second knitting pattern different than the first section. However, in the same field of endeavor, Huang teaches integrally knitted head cover comprising a second section with a second knitting pattern different than a first knitting pattern of a first section. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the eye guard of Brame comprising a second section with a second knitting pattern different than a first knitting pattern of a first section as taught by Huang for the benefit of providing ventilation and enhancing stability and coverage of the head cover. 

    PNG
    media_image1.png
    547
    338
    media_image1.png
    Greyscale

Regarding claim 2, Huang teaches the second knitting pattern is denser than the first knitting pattern (first knitting pattern comprising interval holes for ventilation, then the second knitting pattern is denser than the first knitting pattern).
Regarding claim 3, Brame teaches in fig 2 the section from mouth to neck area comprises additional material (material of the hood-type apparel and eye guard material) than the eye section (eye guard material). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the mouth section of Brame in fig 1 comprising additional material than the first section as suggested in fig 2 for the benefit of providing extra layer to protect the mouth, chin and neck area.
Regarding claim 4, Brame teaches the tubular body further comprises a third section positioned between the first section (eye section) and the closed end (30)(fig 1). Huang teaches a third section positioned between the eye section and the end 11 (fig 8), the third section comprising the second knitting pattern. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the third second of Brame comprising the second knitting pattern as taught by Huang for the benefit of enhancing the stability and coverage of the head cover.
Regarding claim 5, Brame teaches the first section extends completely around the interior space (fig 1).
Regarding claim 6, the modified Brame teaches each of the first and second section extend completely around the body (fig 1).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brame (US 4825473) in view of Huang (US 8607594), further in view of Zientara (US 3747124)(hereinafter Zientara).
Regarding claim 7, Brame does not teach a band at the second end, the band having a different visual appearance than a remainder of the body. However, in the same field of endeavor, Zientara teaches a band (26) at the second end of knitted hood (fig 3), the band 26 is rib stitching , which is tightly formed than other stitching which forms the other main portion of the body 20 (column 2, lines 35-40). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the protective hood of Brame with the rib stitching band at the second end as taught by Zientara for the benefit of gathering the material at the second end and enhancing the stability and protection at the neck area. 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 8607594) in view of Karger (US 1653181)(hereinafter Karger).
Regarding claim 13, Huang does not tach tabs positioned on opposing sides of the edge, the tabs being exposed in the closed orientation and extending outward beyond the open end. However, in the same field of endeavor, Karger teaches flaps (e,e’) positioned on opposing sides of the edge, the flaps being exposed in the closed orientation (fig 1, when not in use) and extending outward beyond the open end (fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the cap of Huang with the flaps of Karger for the benefit of providing pulling down when in use and folding up when not in use without requiring pulling the crown out of shape.
Regarding claim 15, Huang does not teach the first end is closed. However, Karger teaches the first end is closed and the second end is open. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first end of the cap of Huang to be closed end as taught by Karger for the benefit of providing fully protection for the user’s head against the sun, wind or dust. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732